United States Court of Appeals
                                                                   Fifth Circuit

                                                               FILED
                 IN THE UNITED STATES COURT OF APPEALS      August 17, 2004
                         FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                              No. 03-41724
                          Conference Calendar



BEN F. JACOBS,

                                      Petitioner-Appellant,

versus

R. D. MILES, Warden,
                                      Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:03-CV-1364
                       --------------------

Before HIGGINBOTHAM, DAVIS, and PICKERING, Circuit Judges.

PER CURIAM:*

     Ben F. Jacobs, federal prisoner # 33010-037, appeals the

district court’s dismissal of his 28 U.S.C. § 2241 petition for a

writ of habeas corpus challenging his 1998 conviction for

possession of a firearm by a convicted felon.    Jacobs contends

that the district court erred in determining that he did not meet

the criteria required to support a claim under the savings clause

of 28 U.S.C. § 2255.    Specifically, he argues that his claims are




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-41724
                                -2-

based on United States v. Lopez, 514 U.S. 549 (1995), Jones v.

United States, 529 U.S. 848 (2000), and United States v.

Morrison, 529 U.S. 598 (2000), retroactively applicable Supreme

Court decisions which were unavailable at the time of his

sentencing.

     Jacobs has not shown that his claims are based on a

retroactively applicable Supreme Court decision which establishes

that he may have been convicted of a nonexistent offense and that

his claims were foreclosed by circuit law at the time when the

claims should have been raised in his trial, appeal, or first

28 U.S.C. § 2255 motion.   See Reyes-Requena v. United States,

243 F.3d 893, 904 (5th Cir. 2001).

     Finally, to the extent that Jacobs argues that the district

court erred in dismissing his 28 U.S.C. § 2241 petition without a

hearing or response from the respondent, this claim is without

merit.   See United States v. Bartholomew, 974 F.2d 39, 41 (5th

Cir. 1992).

     Accordingly, the district court’s judgment is AFFIRMED.